United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Van Orden et al.			:	DECISION ON REQUEST FOR	
Patent No. 11,195,607				:	RECONSIDERATION OF PATENT
Issue Date: December 7, 2021		:	TERM ADJUSTMENT AND 
Application No. 16/461,059			:	NOTICE OF INTENT TO ISSUE 
Filing Date: May 15, 2019			:	CERTIFICATE OF CORRECTION
Attorney Docket No. 1600/74US02		:		


The instant decision is being issued in response to a renewed petition under 37 C.F.R. § 1.705 filed August 5, 2022, which asserts the correct patent term adjustment is 124 days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by 124 days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 124 days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction